Case 4:18-cv-00442-ALM-CMC Document 90 Filed 02/03/20 Page 1 of 8 PageID #: 3210



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     Sherman Division


     ED BUTOWSKY, in his Individual              )
     And Professional Capacities                 )
                                                 )
            Plaintiff,                           )
                                                 )
     v.                                          )             Case No. 4:18-cv-00442-ALM
                                                 )
                                                 )
     DAVID FOLKENFLIK et al                      )
                                                 )
            Defendants.                          )
                                                 )


                   PLAINTIFF’S RESPONSE
              AND MEMORANDUM IN OPPOSITION
             TO DEFENDANTS’ MOTION TO COMPEL
            Plaintiff, Ed Butowsky, by counsel, pursuant to Local Civil Rule 7(d),

     respectfully submits his Response and Memorandum in Opposition to Defendants’

     motion to compel. [ECF Document 87 (“Def. Mot.”)].

                                     I. INTRODUCTION

            Defendants’ motion to compel contains a mountain of accusations, insinuations

     and half-truths. For the past year, Defendants have served multiple discovery requests

     and issued multiple third-party subpoenas that are grossly overbroad, disproportionate to

     the needs of this case, and patently unreasonable. Plaintiff responded to each and every

     discovery request, duly noting appropriate objections. Upon request and after conferring

     with Defendants’ counsel, Plaintiff supplemented his discovery responses several times.

     Plaintiff has produced all responsive documents in his possession and control.



                                                1
Case 4:18-cv-00442-ALM-CMC Document 90 Filed 02/03/20 Page 2 of 8 PageID #: 3211



     Importantly, Plaintiff has not objected to a single third-party subpoena, allowing the

     Defendants to seek and obtain documents from third-parties that are not in Plaintiff’s

     possession.

            Defendants make a series of personal attacks on Plaintiff and his counsel that are

     undeserved and unprofessional, and that in no way facilitate discovery.           Plaintiff

     produced documents as they were kept and maintained in the ordinary course of business.

     He concealed nothing. He altered nothing. Plaintiff has shown no disrespect for the

     Federal Rules of Civil Procedure. Plaintiff has done nothing to “play down the clock”

     on discovery or to deny Defendants the right to prepare for depositions. To the

     contrary. For many months, Plaintiff’s counsel has requested dates to schedule

     depositions. Defendants refuse to provide dates for depositions in spite of Plaintiff’s

     many, many requests.

                                II. BUTOWSKY’S RESPONSE

            Plaintiff remains committed to resolving all discovery disputes. To this end,

     Plaintiff responds to the substantive issues raised by Defendants’ motion as follows:

            1.      Plaintiff has produced far more than “300” documents in this case.

     Plaintiff has identified the entire contents of his websites and social media accounts in

     response to specific requests. Plaintiff produced all voice recordings in his possession;

     produced all emails and text messages in his possession; and produced 161 additional

     pages of miscellaneous documents. Plaintiff originally delivered the documents to his

     counsel on a hard-drive. Despite multiple attempts, counsel was unable to extract the

     documents from the hard-drive. Plaintiff’s counsel finally requested that the documents

     be uploaded to a thumbdrive. Defendants’ counsel was kept apprised of the situation




                                                 2
Case 4:18-cv-00442-ALM-CMC Document 90 Filed 02/03/20 Page 3 of 8 PageID #: 3212



     each step of the way. In December 2019, Plaintiff produced the documents “as is” in

     native format as kept and maintained in the ordinary course of his business. Plaintiff

     cannot produce what he does not have. The accusation that Plaintiff has not produced

     “thousands [of] emails and other documents at the core of Plaintiff’s claims” in this case

     [Def. Mot., p. 6] is untrue.

             2.      In his response to Defendants’ Second Interrogatory No. 14, Plaintiff

     agreed to identify the names of all clients/customers whose business he lost as a result of

     the Defendants’ publication of false and defamatory statements. Unfortunately, Plaintiff

     has not been able to complete that list because he fell gravely ill, almost died, and has

     been in and out of the hospital for months. Defendants’ counsel are well-aware of

     Plaintiff’s medical condition and the many hospitalizations. Plaintiff was recently

     released from the hospital, and can complete the list within seven (7) days.

             3.      Defendants’ counsel also knows about the documents in the Aaron Rich

     Lawsuit.     Plaintiff’s counsel in this action has agreed to produce those documents,

     regardless whether they are relevant to the claims in this case.               There are no

     “revelations”. Defendants’ counsel are in direct contact with counsel for Aaron Rich. To

     the extent that there are any documents that were produced by Plaintiff in the Aaron Rich

     Lawsuit and to the extent that additional documents will be produced in that case,

     Plaintiff agrees to instruct his counsel in that matter to make all non-privileged

     documents available.

             4.      Defendants’ counsel states that Plaintiff’s document production “glaringly

     omits documents (produced by others) evidencing his involvement with the Wheeler

     investigation and the retracted FNN story and fails to produce any documents at all from




                                                  3
Case 4:18-cv-00442-ALM-CMC Document 90 Filed 02/03/20 Page 4 of 8 PageID #: 3213



     his email accounts: Butowsky32@gmail.com, and googie18@aol.com”. [Def. Mot., p. 7].

     Again, Plaintiff has certified to his counsel in this action that he has produced all

     documents in his possession and control. If the Defendants through a subpoena have

     received a document from a third-party authored by Plaintiff, Defendants can certainly

     inquire about the document at Plaintiff’s deposition. Defendants’ counsel can inquire as

     to why the documents are absent from Plaintiff’s production. The bottom line is that

     Plaintiff has produced all text and email communications with Wheeler, with employees

     of Fox News Network (FNN), with public officials regarding the death of Seth Rich,

     and/or relating to Wheeler’s investigation and the Fox News story that are in his

     possession and control. The fact that Defendants received from third-parties additional

     emails (some of which are admittedly duplicative) on which Plaintiff was copied does not

     change the fact that Plaintiff has produced his entire file.

             5.     Some – not “many” – of the documents produced by Plaintiff are

     screenshots. Defendants’ counsel points to one text message that was redacted long

     before any litigation began.     Plaintiff does not have an unredacted copy.       Plaintiff

     produced what he had. Defendants’ counsel received the unredacted version of the text

     from Wheeler, and so counsel knows what was redacted – a statement by Wheeler, not by

     Plaintiff.

             6.     Plaintiff did not alter any audio files. Defendants’ counsel “suggests” that

     Plaintiff did so, but that is not the case.       Plaintiff produced all audio files in his

     possession and directed Defendants’ counsel to hyperlinks and websites on the internet

     where additional audio recordings were located.




                                                   4
Case 4:18-cv-00442-ALM-CMC Document 90 Filed 02/03/20 Page 5 of 8 PageID #: 3214



            7.      Defendants have requested numerous documents of marginal relevance,

     including “[a]ll FINRA documents, records, or communications related to your

     registration as a broker/dealer since December 1987”. [Def. Mot., p. 11]. Requests like

     this exemplify the disproportionate and grossly unreasonable fishing expedition engaged

     in by the Defendants. Documents relating to some claim made in 1987 by some former

     customer of Plaintiff, if such documents still exist, are wholly irrelevant to Plaintiff’s

     reputation thirty (30) years later in 2017. Further, documents in the FINRA repository

     system – Brokercheck – are notoriously unreliable and incomplete, but, in any case, are

     available to Defendants online.

            8.      Defendants want to know about “lawsuits in which [Plaintiff] been a party

     since January 1, 2010”. [Def. Mot., p. 12].        Plaintiff’s involvement in litigation is

     marginally relevant to his reputation. Litigation over a car accident or an unpaid hospital

     bill (if any such litigation occurred, and it did not) has no bearing on reputation. In spite

     of the limited relevance, Plaintiff fully answered this interrogatory, and directed

     Defendants’ counsel to PACER. Defendants are equally able to search PACER and

     recover all available responsive documents.

            9.      Defendants seek documents related to “actual or proposed book publishing

     or movie deals to which You are a party from December 1987 to present”. They

     speculate that such documents “may demonstrate Plaintiff’s motive for developing and

     eventually monetizing conspiracy theories related to Seth Rich’s murder, which is

     relevant to Plaintiff’s reputation and damages claims, as well as to NPR’s defenses”.

     [Def. Mot., p. 12]. First, the premise of Defendants’ argument is flawed. Plaintiff never

     developed or monetized any conspiracy theories related to Seth Rich’s murder. Second,




                                                   5
Case 4:18-cv-00442-ALM-CMC Document 90 Filed 02/03/20 Page 6 of 8 PageID #: 3215



     this request is so over-broad and its seeks information that is completely disproportionate

     to the needs of this case. Plaintiff supplemented his response to second request for

     production of documents no. 10. This is a reasonable response under the circumstances.

            10.     Defendants’ counsel suggests that Plaintiff has obstructed third-party

     discovery, but the truth is that Plaintiff has not objected to a single one of the

     multitude and seemingly endless third-party subpoenas. Responses to subpoenas to

     Chapwood and Sams are being prepared, and all responsive documents will be produced.

     Again, Defendants omit to tell the Court that Plaintiff has been hospitalized. He had to

     request additional time to respond to the Chapwood subpoena. Plaintiff is not well. He

     has been in and out of the hospital. He has been working on the subpoena response, and

     will have it completed within seven (7) days.

            11.     There has been no obstruction of discovery and certainly no “suffocation”

     of Defendants’ discovery efforts. Rather, each week brings another wave of discovery

     requests and subpoenas. Defendants’ extensive and ongoing efforts to gather admissible

     evidence has in no way slowed or been impeded.

                        CONCLUSION AND REQUEST FOR RELIEF

            Counsel for Plaintiff in this matter is not involved in the Aaron Rich Lawsuit and

     has no knowledge of what has or has not transpired in that case. That case, however,

     involves different parties, different issues and different discovery. In this case, Plaintiff

     searched his devices and produced all documents that the Defendants’ requested.

            For the reasons stated above, Plaintiff, Ed Butowsky, respectfully requests the

     Court to deny the Defendants’ motion to compel.




                                                  6
Case 4:18-cv-00442-ALM-CMC Document 90 Filed 02/03/20 Page 7 of 8 PageID #: 3216



     DATED:     February 3, 2020



                             ED BUTOWSKY,
                             In his Individual and Professional Capacities



                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:      (804) 501-8272
                                    Facsimile:      (202) 318-4098
                                    Email:          stevenbiss@earthlink.net
                                    (Admitted Pro Hac Vice)

                                    Ty Clevenger, Esquire
                                    Texas Bar No. 24034380
                                    P.O. Box 20753
                                    Brooklyn, NY 11202-0753
                                    (979) 985-5289
                                    (979) 530-9523 (Fax)
                                    Email: tyclevenger@yahoo.com

                                    Counsel for the Plaintiff




                                           7
Case 4:18-cv-00442-ALM-CMC Document 90 Filed 02/03/20 Page 8 of 8 PageID #: 3217



                                 CERTIFICATE OF SERVICE

            I hereby certify that on February 3, 2020 a copy of the foregoing was filed

     electronically using the Court’s CM/ECF system, which will send notice of electronic

     filing to counsel for Defendants and all interested parties receiving notices via CM/ECF,

     and a copy was also emailed in PDF to counsel for the Defendants.




                                  By:     /s/ Steven S. Biss
                                          Steven S. Biss (VSB # 32972)
                                          300 West Main Street, Suite 102
                                          Charlottesville, Virginia 22903
                                          Telephone:      (804) 501-8272
                                          Facsimile:      (202) 318-4098
                                          Email:          stevenbiss@earthlink.net
                                          (Admitted Pro Hac Vice)

                                          Ty Clevenger, Esquire
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (Fax)
                                          Email: tyclevenger@yahoo.com

                                          Counsel for the Plaintiff




                                                 8
